        Case 6:18-po-00733-JDP Document 7 Filed 11/10/20 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number 6:18-po-00733-JDP
12                        Plaintiff,
13            v.                                      MOTION TO DISMISS; AND
                                                      ORDER THEREON
14

15    AARON S. MUIR,
16                        Defendant.
17

18           Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

20   prejudice and in the interest of justice.

21

22           Dated: November 9, 2020                      /S/ Sean O. Anderson
                                                          Sean O. Anderson
23                                                        Acting Legal Officer
24                                                        Yosemite National Park

25

26
27

28
                                                      1
        Case 6:18-po-00733-JDP Document 7 Filed 11/10/20 Page 2 of 2


 1                                        ORDER
 2

 3            Upon application of the United States, it is hereby ORDERED that the above referenced
     matter, United States v. Aaron S. Muir Case No. 6:18-po-00733-JDP, is dismissed without
 4
     prejudice.
 5

 6

 7   IT IS SO ORDERED.
 8

 9   Dated:       November 10, 2020
                                                      HELENA M. BARCH-KUCHTA
10                                                    UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
